Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2020 has been entered.
Claims 7, 12, 18, 22, 30 and 34 are cancelled.
Claims 1-6, 8-11, 13-17, 19-21, 23-29, 31-33 and 35 are being considered on the merits.
Claim Objections
	Claim 25 is objected to for “vitamin D is fortified to a treated water”. The claims indicate that water is fortified with vitamin D. Correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 35 the statement “following amended text for the pending claims of the same number” is unclear and irrelevant. The purpose of this phrase is not clear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13-17, 19-21, 23-29, 31-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2004/0258801; hereinafter R1) in view of Zhao et al. (US 6,559,216; hereinafter R2) with Makino et al. (US 5,158,944) as evidence. 
Claims 1 is limited to a drinking product, comprising water fortified with a Vitamin D composition. The drinking product has a shelf life of at least 5 months. 
Claim 1 - R1 discloses beverages including water comprising vitamin D and calcium. [0035, 0046-0052 and 0064]
Claims 1-4 - R1 teaches that the vitamin premix comprising sucrose, Acacia gum (gum Arabica), corn starch, soy oil, tocopherol and Vitamin D3 is added to foodstuffs such as a beverage including water, mineral water, fruit juices, fruit drinks [0035].
It is noted that Claims 5, 23 are limited to the absence of flavors, sweeteners, colorant or preservatives. While R1 teaches of a vitamin D premix comprising sweetener, vitamin E, etc. in producing a flavored beverage, a beverage such as plain water would not require adding flavorants or colorant. Therefore, eliminating the unwanted element would have been obvious. MPEP 2144.04(II)(A) states that elimination of a step or an element and its function is obvious if the function or element is not desired. 
Claim 8 - While R1 does not explicitly teach the pH of the drinking product, however, since R1 clearly teaches that the beverage may be water or mineral water, the pH of the product would obviously be in the range as presently recited in claim 8. Furthermore, Makino et al. (US 5,158,944) also teaches that Vitamin D3 is most stable in water at pH 6.5-8.0. (col. 3, lines 33-35)
R1 teaches of different factors such as temperature, light, oxygen, pH, vitamin C and packaging materials may affect vitamin D stability. Further, R1 discloses the experiments carried out to study the stability of Vitamin D in a beverage comprising calcium. The packaging materials includes glass, and high density polyethylene (HDPE). [0075]
Claim 13 - R1 further discloses the packaging of the fortified beverage in a bottle. The beverage comprising Vitamin D3 and calcium was stored at 45C and exposed to fluorescent light. [0076].
Claims 9, 17, 26 -  R1 discloses a manufacturing process for producing a beverage comprising filtered water comprising Vitamin D3 and calcium. 
Claim 6, 16  - Regarding the concentration of Vitamin D in the beverage, since R1 clearly discloses the inclusion of Vitamin D in the beverage, any desirable concentration of Vitamin D would have been incorporated into the beverage based on the recommended daily allowance (RDA) of this vitamin. 
While R1 discloses that packaging materials may affect the stability of vitamin D, R1 is silent to the use of polyethylene terephthalate (PET) bottles comprising a UV scavenger for packaging beverages.
Claim 13, 14, 21 - R2 discloses PET bottles comprising UV absorbing compounds which may be used for liquids containing UV sensitive materials. (Abstract)
Claim 14 - R2 discloses the effectiveness of PET packaging for preventing the degradation of Vitamin B2 (light sensitive). (col. 20, lines 51-65)
Claims 13, 14 - R2 discloses that all PET bottles containing UV absorbers show much higher level of retained riboflavin. (Col. 21, passage below Table 3).
Claims 27 and 28 are limited to the order of adding the vitamin D and calcium to the water product. Addition of these elements simultaneously or in an order would have been a matter of simple experimentation. 
Claim 29 - R2 discloses the concentration of UV absorbers in the PET polymer. The concentration of such compounds ranges from 0.1% to 0.2% (Table 1). Instant claim 29 is limited to the use of UV scavenger added to PET at a concentration of about 0.21%. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R1 by packaging the beverage in PET bottles comprising UV scavengers as motivated/obvious by R2. Instant claims are limited to a . 
Claims 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2004/0258801; hereinafter R1) in view of Kenley et al. (US 2013/0126430; hereinafter R3) and Zhao et al. (US 6,559,216; hereinafter R2).
Claim 24 is a method of producing a drinking product comprising water which has been treated to remove particles, chlorine, reduce dissolved solids and to prevent microbial growth. The drinking product comprises Vitamin D and calcium. The product is packaged in PET bottles comprising UV scavengers to protect the vitamin content.
Claim 24 - R1 discloses a method for producing beverages comprising water and mineral water fortified with Vitamin D and calcium. However, R1 is silent regarding water purification.
Claims 24, 31, 32, 33 - R3 discloses a system for water purification comprising the steps outlined in claim 24.
Claim 24 - R2 discloses PET bottles comprising UV scavengers for packaging liquids comprising light sensitive materials. 
Therefor it would have been obvious to those of ordinary skill in the art, at the time the invention was made, to modify the method of R1 by purifying water as motivated by R3 and packaging the beverage comprising water fortified with Vitamin D . 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2004/0258801; hereinafter R1), Kenley et al. (US 2013/0126430; hereinafter R3) and Zhao et al. (US 6,559,216; hereinafter R2), further in view of Long et al. (US 6,042,908; hereinafter R4)
R3 clearly sets forth the use of U.V irradiation for disinfecting water and water container. However, R3 is silent to the use of ozone for disinfecting water and the level of residual ozone in water.
Claim 35 - R4 discloses the effect of residual ozone on the flavor of water in plastic containers. (Abstract)
R4 clearly states that ozonation is used for the purpose of disinfecting a liquid such as water. The residual ozone in the disinfected water ranges from 0.1 ppm to 30 ppm ozone, and generally decays over a very short period of time due to the inherent instability of the ozone molecule. (Col. 6, lines 49-59)
Therefore, use of ozone for disinfecting the water product and the standards for the residual ozone would have been obvious over the teachings of R4. 
Response to Argument

	1.	Applicants argue that R1 does not disclose the use of polyethylene terephthalate (PET) bottles for packaging beverages.
	a.	The rejection is obviousness, all concepts are not supposed to be disclosed in a single reference. Please see R2 for the use of PET bottles in producing packaged beverages. 
	2.	Applicants argue that the cited references do not disclose a shelf life of 5 months.
	a.	R1 discloses the factors affecting the stability of vitamin D in a beverage comprising water. R2 discloses the effect of U.V scavengers in PET bottles for protecting U.V. sensitive materials, e.g. vitamins. The combination and control of these result effective variables would have produced a product having a shelf life as presently claimed. The claimed shelf life is the property of a product that would have been obvious over the teachings of the cited references. 
	3.	Applicants argue that R1 studies the stability of vitamin D in a beverage, not water and one of ordinary skill would understand that the stability studies would only be applicable to drinks comprising fortified juice or beverage products comprising calcium.
	a.	Once again, the rejection being an obviousness type rejection does not have to be copied verbatim. In an obviousness rejection what is implied to one of skill is the basis for obviousness. Since factors affecting the stability of vitamin D and other 
	4.	Applicants argue that R1 predicts a stability of the vitamin preparation for only 8 weeks (2 months) and no longer stability is taught or suggested by R1. 
	a.	R1 studies the stability of the product stored at 45 C. When this temperature is used for stability studies, the procedure is known as “accelerated stability”. It is known that a product under “accelerated stability studies” has a much shorter shelf life compared to a product stored at ambient temperature, e.g. 25 C. Therefore, the 8-week (2-month) stable product will have about 24 weeks (6 months) of shelf life at ambient temperature. 
	5.	Applicants argue that R2 is silent to the stability of vitamin D.
	a.	Agreed. R2 does not mention vitamin D. However, R2 is concerned with the stability of vitamins sensitive to U.V. irradiation. Vitamin D is known as s sensitive material to oxidation of U.V. irradiation. Therefore, R2 teachings apply to vitamin D as well.
	6.	Applicants argue that Makino does not remedy the deficiencies of R1 and R2.
	a.	Makino has been cited to disclose the stability of vitamin D in water at a pH in the range 6.5-8.0. Instant claim 8 is limited to this pH range. Therefore, it would have been obvious to adjust the pH to this range to have a stable vitamin D in water.
	7.	Applicants argue that R3 is not related to fortified drinking products and is silent to vitamin D compositions.

	8.	Applicants argue that claim 35 depends on claim 24 and R3 does not disclose the limitations of claim 35.
	a.	A new reference (R4) has been cited to disclose the ozonation of water and the residual ozone levels in the treated water. Therefore, claim 35 would have been obvious in light of the teachings of R4.
		No claims are allowed. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAMID R BADR/Primary Examiner, Art Unit 1791